AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   lv
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V,                                     (For Offenses Committed On or After November 1, 1987)


                       Bryhan Perez-Moreno                                  Case Number: 3:19-mj-24559


                                                                           Defendant's ttorney


REGISTRATION NO. 91927298
                                                                                                      DEC O9 2019
THE DEFENDANT:
 12:1 pleaded guilty to count(s) I of Complaint
                                          -------''----"----___:_------,-----jf-801H1-ttc'ffi'T'tlifrl'Riem-bttm=+--
 •   was found guilty to count(s)                                         BY                       DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
•    The defendant has been found not guilty on count(s)
                                                 ---------~---------
•    Count(s)
                  - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;·
                             \
                                 ~\TIME SERVED                           • _________ days
12:1 Assessment: $IO WAIVED         12:1 Fine: WAIVED
12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 9, 2019
                                                                         Date of Imposition of Sentence

                        \ ")
              \ ..•\.,/ ' ~ 1, ...   --·f-)
                                                                         IIJ!ilJ4il::;;frL0cK
                                   /
Received
             -------+\,~,
             DUSM
                                           L.,_




                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3: l 9-mj-24559
